Citation Nr: 0526344	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  02-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether termination of the veteran's nonservice-connected 
pension benefits effective July 1, 2000, based on excessive 
income was proper.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
terminated payment of the veteran's nonservice-connected 
pension benefits, effective July 1, 2000, due to excessive 
income.  In March 2003, the Board remanded the matter to 
afford the veteran the opportunity to appear at a Board 
hearing at the RO.  Such hearing was held in May 2003 and a 
transcript of that hearing is of record.  

In December 2003, the Board again remanded the matter for due 
process considerations.  In its remand, the Board noted that 
the veteran had submitted a notice of disagreement with an 
October 2001 decision of the Committee on Waivers and 
Compromises denying waiver of an overpayment of pension 
benefits in the calculated amount of $2,785.  The Board 
directed the RO to issue a Statement of the Case to the 
veteran, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  In accordance with the Board's remand instructions, 
in December 2004, the RO issued a Statement of the Case to 
the veteran addressing the waiver issue.  The veteran, 
however, did not submit an appeal.  Thus, this issue is not 
in appellate status.  See 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, & 20.203 (2004) 
(regarding jurisdiction of the Board).

In August 2005, the veteran was notified that he was entitled 
to an additional hearing because the Veterans Law Judge who 
had conducted the May 2003 hearing was no longer employed by 
the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2003).  The letter was mailed to the veteran at his 
most recent address of record.  Nonetheless, it was returned 
by postal authorities as undeliverable, with a notation that 
the veteran had moved and left no forwarding address.  Cf. 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that a 
veteran is obligated to keep VA apprised of his whereabouts).  
Thus, absent any further communications from the veteran, the 
Board will proceed with consideration of his appeal based on 
the evidence of record.  


FINDINGS OF FACT

1.  The veteran and his spouse were married in June 2000.

2.  With consideration of his spouse's $25,000 annual salary, 
the veteran's countable family income for pension purposes 
exceeded the maximum annual limit of $13,305 for a veteran 
with two dependents.


CONCLUSION OF LAW

Termination of the veteran's nonservice-connected pension 
benefits effective July 1, 2000, based on excessive income 
was proper.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.271, 3.272 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May 2004 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Although the veteran did not receive a VCAA notice prior to 
the initial decision denying his claim, such notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  
He has not argued otherwise.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As set forth in more detail below, the veteran's family 
income exceeded the maximum annual rate for pension purposes 
as of the date of his marriage to his spouse.  He has not 
contended otherwise.  In a May 2004 letter, the RO asked him 
to submit additional net worth and income information for the 
year 2000, but he did not respond.  Given the undisputed 
facts of this case, therefore, the Board finds that there is 
no reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

In November 1996, the veteran submitted an application for 
pension benefits, indicating that he had no income from any 
source, other than monthly income from the Social Security 
Administration.  He indicated that he was unmarried and had 
one son.  

The following month, the veteran was awarded pension benefits 
based on his reports of no family income from any source, 
other than monthly income from the Social Security 
Administration.  The veteran was paid at the rate for a 
single veteran with one child.  

On several occasions thereafter, the veteran was advised that 
the rate of his pension was based on his family income and 
that he was responsible for reporting to VA all changes in 
his income or family status immediately.

In May 2001, the veteran submitted a Declaration of Status of 
Dependents on which he indicated that he had been married on 
June 24, 2000.  He attached a copy of his marriage 
certificate.  

Also submitted by the veteran in May 2001 was an Eligibility 
Verification Report on which he indicated that his spouse's 
annual salary was $25,000 and she expected to earn $28,000 in 
2002.  He indicated that he had no family income from any 
other source.

In a July 2001 letter, the RO notified the veteran that they 
had terminated his pension retroactively from July 1, 2000.  
The RO explained that the veteran's combined family income of 
$34,480 (consisting of his income from SSA and his spouse's 
income), exceeded $13,305, which was the maximum annual 
income limit for a veteran with 2 dependents. 

The veteran appealed the RO's decision.  In a July 2001 
letter, the veteran indicated that he had not received income 
from SSA since February 2000.  In support of his contention, 
he submitted a Social Security Benefits Statement indicating 
that he had received only $1,477 in 2000, minus a $91 
deduction for Medicare premiums.  

At a May 2003 Board hearing, the veteran testified that 
although he knew he was responsible for reporting his 
marriage to VA, he had not fully understood that his spouse's 
income was countable for pension purposes.  The veteran's 
spouse testified that the veteran had no income from any 
source.  She explained that he had received no income from 
SSA since 2000 as they had taken "him off the disability."  
She indicated that they were currently fighting with SSA to 
have his benefits restored.  The veteran's spouse 
acknowledged, however, that her annual income at the time of 
her marriage had been $25,000.  

II.  Laws and Regulations

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his or her own willful misconduct.  Basic entitlement 
exists if, among other things, the veteran's countable income 
is not in excess of the applicable maximum annual pension 
rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 
1521(a); 38 C.F.R. §§ 3.3(a)(3) (2004).  

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2004).  
Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. §§ 3.271, 
3.272 (2004).  A veteran's annual income includes the annual 
income of his or her dependent spouse.  38 C.F.R. § 
3.23(d)(4) (2004).  

The rates of pension benefits are published in tabular form 
in appendix B of Veterans Benefits Administration Manual M21-
1, and are given the same force and effect as if published in 
the Code of Federal Regulations.  38 C.F.R. § 3.21 (2004).  
The maximum annual pension rate is adjusted from year to 
year.  The maximum annual rate of improved pension, effective 
from December 1, 1999 for a veteran with a spouse and one 
child was $13,305.  See M21-1, Part I, Change 32, Appendix B 
(August 22, 2000).  Effective December 1, 2000, the maximum 
annual rate of improved pension for a veteran with a spouse 
and one child was $13,772.  See M21-1, Part I, Change 35, 
Appendix B (August 31, 2001).  

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that termination of the veteran's 
pension benefits was proper effective July 1, 2000, based on 
excessive income.

As noted, applicable regulations provide that a veteran's 
annual countable income for pension purposes includes that of 
his spouse.  38 C.F.R. § 3.23(d)(4) (2004).  Thus, when the 
veteran and his spouse were married on June 24, 2000, her 
income became countable for purposes of the veteran's 
entitlement to pension.  Again, the record shows, and the 
veteran does not dispute, that his spouse's annual salary was 
approximately $25,000.  This is well in excess of $13,305, 
the applicable maximum annual rate for entitlement to 
pension.  See M21-1, Part I, Change 32, Appendix B (August 
22, 2000).  

In view of the foregoing, the Board finds that the RO 
properly terminated the veteran's pension effective July 1, 
2000, based on excessive income.  See 38 C.F.R. § 3.660(a)(2) 
(2004) (Where discontinuance of pension is required because 
of an increase in income, the reduction or discontinuance 
shall be made effective the end of the month in which the 
increase occurred).  


ORDER

Termination of the veteran's nonservice-connected pension 
benefits effective July 1, 2000, based on excessive income 
was proper; the appeal is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


